Per Curiam.

The grant from Lynch to the supervi - sors of the county of Oneida, was for several purposes. That part of the land which lay east of James street was *425granted to them for the use of the county, for the erec- . , - . - , 1,1 Sion and accommodation or a court-house and gaol, and that part of the land which lay west of the said street (and which includes the school-house or premises in question j was granted for a church and school-house, 61 for the use, benefit, and advantage of the inhabitants of the town of Some.” Admitting the grant of the first parcel of land to have been valid, prior to the act of 2801, it docs not follow that the grant of the second parcel, for a different use, was valid. If the supervisors were a corporation, it was only for certain special •purposes, declared by the act of the Tth March, 1783. They certainly had no capacity to take and hold lands, as supervisors) for any other use or purpose than that of the county which they represented. They were not competent to be seised as trustees for the use of an individual, or of the inhabitants of a village. Even a regular corporation aggregate, with its usual plenary powers, could not be so seised, for it would be foreign to the purpose of its institution, and the trust could not be duly enforced. (1 Plowd. 103. 1 Kyd on Corporations, 72.) The supervisors of a county are a corporation for special purposes, and with special powers only; and it is very questionable, whether, before the act of 1801, (Laws, vol. 1. p. 561.) they were competent to take a grant of land. There are many instances, in the law, of collective bodies of men, coming undtir one general description, endowed with a corporate capacity in some particulars expressed, but who have, in no other respect, the capacities incident to a corporation. Thus, in England, under the statute of Winchester, the hundred can be sued in its collective capacity. So churchwardens may take goods, and bring actions of trespass, but a feoffment to them would be void, for they have no capacity for such a purpose'. Numerous examples, of the like kind, are mentioned or referred to by Mr. Kyd, in the introductory chapter to his treatise on corporations. (Kyd on Corp. vol. 1. p. 9, *42610. 12. 29. 31.) Our laws are full of instances of per-’ , , . , - . . , sons clothed with corporate powers, for certain special purposes. The loan-officers of a county are a corporatjon. an¿ could they, as such, receive a grant of land for the use of a town, or of a church ? Certainly not. Nor can the supervisors of Oneida take a grant of land, for the use of the town of Rome. Such a grant must be-deemed voids upon every principle, whether we consider the special and defined objects of a corporate capacity in the board of supervisors ; whether we consider the power given them by statute, to take conveyances of land, for the use of the county; or, lastly, whether we refer to the incapacity of all corporations, to hold lands in trust, for any other object than that for which the corporation was created.
Whether the court of equity would, or would not, pre-t vent the trust, as to the inhabitants of Rome, from failing, for want of a trustee, is a question net for this court to decide. It is enough in this case, that a court of law cannot supply the want of a sufficient grantee. We are of opinion, that judgment must be rendered for the plaintiff.
Judgment for the plaintiff